                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

SHANNON LETTERLOUGH,                                          )
                                                              )
           Plaintiff,                                         )
                                                              )
           v.                                                 )        Case No. 21-cv-00156-SRB
                                                              )
DARREN HALL,                                                  )
                                                              )
           Defendant/Counterclaimant,                         )
           and Third-Party Plaintiff,                         )
                                                              )
           v.                                                 )
                                                              )
UNITED STATES OF AMERICA,                                     )
                                                              )
           Third-Party Defendant/Counterclaimant.             )

                                                     ORDER

           Before the Court is the Motion of the United States to Substitute and to Dismiss

Counterclaim. (Doc. #7.) For the reasons set forth below, the motion is GRANTED.

           I. FACTUAL BACKGROUND

           The following facts are taken from the parties’ pleadings in this case, without further

quotation or attribution unless otherwise noted.

           On December 26, 2018, Plaintiff Shannon Letterlough (“Letterlough”) was driving a

United States Postal Service (“USPS”) truck. Letterlough alleges that she came to a full stop,

looked both ways, and attempted to make a left-hand turn. Defendant Darren Hall’s (“Hall”)

vehicle then struck Letterlough’s vehicle. Letterlough alleges that a witness saw Hall “driving at

a high rate of speed and did not have his headlights on making it impossible for [Letterlough] to

see [Hall] in time to avoid a collision.” (Doc. #1-1, p. 2, ¶ 11.)1


1
    All page numbers refer to the pagination automatically generated by the CM/ECF system.



                Case 4:21-cv-00156-SRB Document 14 Filed 04/16/21 Page 1 of 5
       On May 5, 2020, Letterlough filed this case against Hall in the Circuit Court of Jackson

County, Missouri. Letterlough’s complaint asserts claims for negligence (Count I), and

negligence per se (Count II). Hall responded by filing an answer, a counterclaim against

Letterlough for negligence, and a third-party claim against the United States of America (the

“United States”) for vicarious liability. Hall alleges that the United States is vicariously liable

for damages pursuant to the Federal Tort Claims Act (“FTCA”) because Letterlough was acting

in the course of her employment with the United States at the time of the accident. See 28

U.S.C. §§ 2671-2680.

       On March 11, 2021, the United States removed the case to this Court. The Notice of

Removal states that “[t]he federal district court[s] of the United States are vested with exclusive

jurisdiction over actions brought under the FTCA. 28 U.S.C. § 1346(b)(1).” (Doc. #1, ¶ 5.) The

United States now moves to be substituted in place of Letterlough regarding Hall’s counterclaim,

and to “dismiss said counterclaim as redundant and duplicative of the third-party claim against

the United States already asserted in this action.” (Doc. #7, p. 5.) Hall opposes the motion, and

the parties’ arguments are addressed below.

       II. LEGAL STANDARD

       “[T]he United States, as sovereign, is immune from suit save as it consents to be sued . . .

and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the

suit.” United States v. Mitchell, 445 U.S. 535, 538 (1980) (citations and quotations omitted). “In

1946, Congress passed the [FTCA], a limited waiver of the United States’s sovereign immunity,

to permit persons injured by federal-employee tortfeasors to sue the United States for damages in

federal district court.” Mader v. United States, 654 F.3d 794, 797 (8th Cir. 2011).




                                                  2

          Case 4:21-cv-00156-SRB Document 14 Filed 04/16/21 Page 2 of 5
       If a federal employee is sued for such torts, the United States must be substituted in his or

her place. In particular, “[u]pon certification by the Attorney General that the defendant

employee was acting within the scope of his office or employment at the time of the incident out

of which the claim arose . . . the United States shall be substituted as the party defendant.” 28

U.S.C. § 2679(d)(1) (emphasis supplied); see also 28 U.S.C. § 2679(b)(1). “[T]he only proper

party in an action under the FTCA is the United States, not . . . federal officials or employees.”

Doe v. United States, 210 F. Supp. 3d 1169, 1173 (W.D. Mo. 2016) (citations and quotation

marks omitted).

       III. DISCUSSION

       In this case, the United States argues that because “Hall’s counterclaim asserts tort claims

against Letterlough arising from her capacity as a federal government employee, Hall’s

counterclaim must be brought, if cognizable at all, under the FTCA,” and “the only properly

named defendant in an FTCA action is ‘the United States of America.’” (Doc. #7, p. 3.) Hall

argues the motion must be denied because the United States’s answer denies that Letterlough

was acting within the course of her USPS employment at the time of the accident. Hall further

notes that Lettlerlough’s answer states that she lacks sufficient knowledge or information on this

issue. Hall contends that “[a]bsent a clear admission and undisputed fact that Letterlough was

within the course and scope of her employment with the United States, the claims against her

cannot be dismissed.” (Doc. #9, p. 4.)

       Upon review, the Court finds that the United States’s motion should be granted. The

motion states that “the designee of the U.S. Attorney for the Western District of Missouri has

certified that Letterlough, at all times material to Hall’s allegations, was acting within the scope

of her duties as an employee of the USPS[.]” (Doc. #7, p. 2.) This certification is “prima facie



                                                  3

          Case 4:21-cv-00156-SRB Document 14 Filed 04/16/21 Page 3 of 5
evidence that the [federal] employee’s challenged conduct was within the scope of employ.”

Brown v. Armstrong, 949 F.2d 1007, 1012 (8th Cir. 1991). A party who challenges the

certification “must come forward with specific facts rebutting the government’s scope-of-

employment certification.” Id.; see also Anthony v. Runyon, 76 F.3d 210, 215 (8th Cir. 1996).

          In this case, Hall has not presented any evidence that Letterlough was acting outside the

scope of her federal employment. To the contrary, Hall specifically alleges that Letterlough was

acting within the course and scope of her employment. In addition, the United States’s reply

brief states that its earlier denial of Hall’s course and scope of employment allegation was a

typographical error. The United States notes this error is apparent from three other allegations

that it specifically admitted. Those admissions include that Letterlough “was acting within the

course and scope of her employment or agency” with the United States, that she had authority

from the United States to operate the USPS truck, and that the United States instructed

Letterlough to operate the USPS truck at the time of the accident. (See Doc. #1-2, p. 7, ¶¶ 10-12;

Doc. #8, pp. 8-9, ¶¶ 10-12.) Finally, and notwithstanding any typographical error, the Court

agrees with the United States that “a pleading allegation does not constitute evidence to set aside

the United States’ certification.” (Doc. #13, p. 6.) Under all these circumstances, the Court finds

that the motion should be granted.

          IV. CONCLUSION

          Accordingly, the Motion of the United States to Substitute and to Dismiss Counterclaim

(Doc. #7) is GRANTED. It is hereby ORDERED that the United States is hereby substituted in

place of Letterlough regarding Hall’s counterclaim against Letterlough, and this counterclaim is

DISMISSED as redundant and duplicative of Hall’s pending third-party claim against the United

States.



                                                   4

            Case 4:21-cv-00156-SRB Document 14 Filed 04/16/21 Page 4 of 5
      IT IS SO ORDERED.


                                          /s/ Stephen R. Bough
                                          STEPHEN R. BOUGH
                                          UNITED STATES DISTRICT JUDGE
Dated: April 16, 2021




                                      5

        Case 4:21-cv-00156-SRB Document 14 Filed 04/16/21 Page 5 of 5
